Citation Nr: 1446695	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1979 to October 1985 and April 1997 to May 1997; he was a member of the Air National Guard from October 1985 to February 2001. 

This case comes before the Board of Veterans Appeals' (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was scheduled to appear before the Board at the RO in Milwaukee, Wisconsin on April 4, 2012. However, the Veteran did not report to the hearing, and has not provided an explanation for his absence. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2013). 

The Veteran, in November 2011, submitted additional evidence in support of his claim. While he did not waive consideration of such evidence by the Agency of Original Jurisdiction (AOJ), as the decision herein grants his claim in full there is thus no prejudice to the Veteran.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's hypertension is related to active service.


CONCLUSION OF LAW

Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that although the Veteran's claim was initially characterized as service connection for hypertension to include narrowing of the arteries, it is clear from the Veteran's notice of disagreement and substantive appeal that he is only seeking service connection for hypertension (high blood pressure). 

The Veteran's service treatment records (STRs) include various notations of elevated blood pressure. Specifically, on September 5, 1984, the Veteran produced readings of 154/78 (right arm) and 176/114 (left arm), on September 8, 1984, the Veteran produced readings of 142/86 (right arm) and 142/84 (left arm), on September 9, 1984, the Veteran produced readings of 142/82 (right arm) and 144/80 (left arm), and on September 24, 1984, the Veteran produced readings of 154/78 and 164/86. The Veteran's October 18, 1985 Report of Medical History indicates that "high blood pressure" was successfully treated with medication. While an October 18, 1985, STR indicates "elevated blood pressure" spontaneously returned to acceptable levels. The Veteran's April 1989 Report of Medical History states that the 1984-85 hypertension was resolved by diet without medication. 

A VA examiner, in June 2009, opined that it is more likely than not that the Veteran's current hypertension is not caused by the elevated blood pressure readings in 1984 in the Veteran's STRs. The rationale was that the elevated in-service blood pressure readings were likely the result of stress.   

A private examiner, the Veteran's physician, in a November 2011 letter received by VA in February 2012, opined that the Veteran's hypertension was service-related. The conclusion appears to have been based upon review of the Veteran's service treatment records, which the physician referenced in his opinion, which showed elevated blood pressure readings in 1984, and on a reported history that the Veteran continued to have episodic elevation of his blood pressure culminating in the need for medication in 2007 as watching his weight and minimizing his sodium intake was no longer successful.  He noted that the Veteran did not smoke and remained physically active. 

The Board finds no basis upon which to lessen the probative value of any etiological opinion of record. In this regard, it does not appear that the Veteran's private physician had the opportunity to review the Veteran's claims file, and the VA examiner had such an opportunity. However, review of the claims file is not required when a factually accurate reasoned opinion is submitted. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The private physician cited the Veteran's in-service elevated blood pressure readings and such are supported by the record. There is no indication that review of the claims file was required in the present appeal in order to render an adequate etiological opinion. Each examiner considered the pertinent medical history and disagreed as to whether the Veteran's current hypertension is related to his in-service elevated blood pressure readings. 

Affording the Veteran the benefit of the doubt, due to the equipoise in the etiological opinions of record, service connection for hypertension is warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for hypertension is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


